DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 1 should be amended to -a method comprising: introducing CO2 into a thermal water-.  
Line 3 should be amended to -wherein the CO2 is discharged from a nozzle-
Line 8 should be amended to -of the CO2 dissolved in the thermal water is prevented-Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  line 1 should be amended to -the lower limit value is in [[the]] a range from-.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  line 1 should be amended to -the upper limit value is in [[the]] a range from-.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 2 should be amended to -of the thermal water (2) as a controlled variable-.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
line 1 should be amended to -wherein the CO2 is discharged from a nozzle (4)-.  
Line 3 should be amended to -a way that stripping of the CO2 dissolved in the thermal water- Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 1 should be amended to -the lower limit value is in [[the]] a range from-.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 1 should be amended to -the upper limit value is in [[the]] a range from-.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 2 should be amended to -of the thermal water (2) as a controlled variable-.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
line 4 should be amended to -a nozzle (4) for introducing the CO2 into the thermal water-.  
Line 11 should be amended to -that stripping the CO2 dissolved in the thermal water- Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  line 1 should be amended to -the lower limit value is in [[the]] a range from-.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 1 should be amended to -the upper limit value is in [[the]] a range from-.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  line 2 should be amended to -of the thermal water (2) as a controlled variable-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
A control device (claim 14)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Device (A control device - claim 14)
coupled with functional language 
Configured to control a discharge flow velocity… (A control device - claim 14)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
See the 35 USC 112(b) rejection of claim 14 (A control device - claim 14)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14:
	The claim is unclear because of the limitation “a control device” which has interpreted to invoke 35 USC 112(f) yet fails to establish a corresponding structure in the disclosure. A review of the disclosure does not indicate what structure could perform the function described in claim 14 and for this reason it’s unclear what structure reads on the limitation. For this reason, the claim is unclear and the claim is rejected as unclear. For the sake of examination, the office has interpreted this limitation to read on a controller or computer.
	Claims 15-19 are rejected due to their dependence on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2011/0219769 Weres.
Weres discloses:
Regarding claim 7:
A method for producing a geothermal generation of energy (see process as shown in figure 2), comprising: 
a) conveying thermal water (thermal water within line 10) out of an underground reservoir (12) designated and suitable for the geothermal generation of energy (used in the steam turbine 24 which is powered by the thermal fluid received in fluid line 10), 
b) passing the thermal water (portion of the thermal water received in heat exchangers 34 and 44) that has been conveyed as per step a) through a heat exchanger (34 or 44), 
c) returning the thermal water (thermal water within fluid line 36) that has been passed through the heat exchanger (44 and 34) as per step b) into the underground reservoir (38), 
wherein CO2 (CO2 is supplied to fluid line 36 from the CO2 rich fluids lines 42A and 42B; ¶0029) is introduced into the underground reservoir (38).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 14-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2011/0219769 Weres in view of US patent number 5,685,362 to Brown and as evidenced by Japanese patent document JP H08327259 to Mochizuki et al. (Mochizuki)(see attached English language machine translation).
Regarding claim 1:
Weres discloses:
A method (method/process shown in figure 2) comprising introducing CO2 into a thermal water (10) in an under- ground reservoir (12) designated and suitable for a geothermal generation of energy (used to power turbine 24), wherein CO2 (CO2 within lines 42A and 42B) is discharged and introduced into the thermal water (brine portion 32 of thermal water within fluid line 10 is mixed with the CO2 from lines 42A and 42B) in a gaseous state (CO2 in lines 42A and 42B is a gas-rich vapor; ¶0029) at a discharge flow velocity (inherent, the fluid within line 36 has a velocity due to the pump 33).
Weres fails to disclose:
Wherein CO2 is discharged from a nozzle;
wherein the discharge flow velocity 
- is above a lower limit value which is selected in such a way that backflow of the thermal water (2) into the nozzle (4) is prevented, and 
- is below an upper limit value which is selected in such a way that stripping of CO2 dissolved in the thermal water (2) is prevented.  
Brown teaches:
	A geothermal source (figure 1) which includes a ground reservoir (1) where fluid is pumped in and out of the reservoir via wells (3 and 4). The system includes a heat exchanger (10) which receives the thermal water (via line 5) and heats a water which powers a turbine (column 5, lines 5-15). The fluid line (16) which returns the thermal water to the reservoir (1) further includes a pump (8), controller (15) and flow sensor (14) which controls the flow of fluid (column 5, lines 15-25) returned to the reservoir (1). The reference further teaches that the flow rate through the wells and the reservoirs is dependent on the energy demand from the system (column 3, lines 50-60) indicating that the rate of flow of thermal fluid through the reservoir is a results effective variable.
Regarding “Wherein CO2 is discharged from a nozzle”:
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Weres includes a nozzle at the end of its fluid line 36 leading to the injection wells to control the flow of thermal fluid introduced into the injection wells. This is further evidenced by Japanese patent document JP H08327259 to Mochizuki which shows a nozzle 23 at the end of the fluid line (40) leading into the injection well (12) for supplying thermal fluid to the injection well.
Regarding “wherein the discharge flow velocity - is above a lower limit value which is selected in such a way that backflow of the thermal water (2) into the nozzle (4) is prevented, and - is below an upper limit value which is selected in such a way that stripping of CO2 dissolved in the thermal water (2) is prevented”:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weres to add a controller to the pump (33) in Weres and a flow sensor to the fluid line (36) in Weres as taught by Brown for the purpose of controlling the flow of thermal fluid into the reservoir of Weres to control the amount of energy that can be generated by the system. As indicated above, the Brown reference teaches that controlling the flow of thermal fluid through the reservoir (and by extension the discharge velocity through the nozzle (see arguments above regarding the nozzle in Weres)) is a results effective variable since the flow can be increased or decreased based on the energy demands on the turbine system (increase the flow rate/discharge velocity to withdraw more heat from the reservoir and produce more energy at the turbine or reduce the flow rate/discharge velocity to decrease the flow rate to withdraw less heat from the reservoir and produce less energy at the turbine). This would also include keeping the discharge flow velocity from the nozzle low enough to fall within the limits described above if the energy demands from the system are low enough warranting a low flow rate and therefore low discharge rate.
Regarding claim 2:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Weres and Brown:
The method according to claim 1, wherein the lower limit value is in the range from 1.5 to 2.5 m/s (see the arguments above in claim 1 which indicate the flow rate/discharge rate of the nozzle is a results effective variable and would be reduced/increased to be above this value if the energy demands form the geothermal system are low enough).  

Regarding claim 3:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Weres and Brown:
The method according to claim 1, wherein the upper limit value is in the range from 9 to 14 m/s (see the arguments above in claim 1 which indicate the flow rate/discharge rate of the nozzle is a results effective variable and would be reduced/increased to be below this value if the energy demands form the geothermal system are low enough).  

Regarding claim 4:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Weres and Brown:
The method according to claim 1, wherein the discharge flow velocity is con- trolled while taking at least one of the following properties of the thermal water  into account: 
- a temperature, 
- a pH, 
- a composition, 
- a flow velocity (see the flow sensor incorporated into Weres from Brown as indicated in claim 1 above), 
- a pressure.  

Regarding claim 5:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Weres and Brown:
The method according to claim 1, wherein the discharge flow velocity is con- trolled while taking at least one of the following properties of the nozzle into account: 
- a geometry, 
- a material, 
- surface characteristics (under the broadest reasonable interpretation, either one of these factors are taken into account by the system outlined in the claim 1 rejection above since the system above operates the pump based on the desired flow rate through the reservoir and the flow rate is impacted by the geometry and surface characteristics of the nozzle).  

Regarding claim 14:
Weres discloses:
An apparatus (method/process shown in figure 2) for introducing CO2 into thermal water (10) in an underground reservoir (12) designated and suitable for a geothermal generation of energy (used to power turbine 24), comprising: 
- introducing CO2 (CO2 within lines 42A and 42B) into the thermal water (brine portion 32 of thermal water within fluid line 10 is mixed with the CO2 from lines 42A and 42B), and 
Weres fails to disclose:
- a nozzle (4) for introducing CO2 into the thermal water (2), and 
- a control device (5), adapted and configured to control a discharge flow velocity at which CO2 is discharged from the nozzle (4) and introduced into the thermal water (2) in such a way that the discharge flow velocity 
o is above a lower limit value which is selected in such a way that backflow of the thermal water (2) into the nozzle (4) is prevented, and 
o is below an upper limit value which is selected in such a way that strip- ping of CO2 dissolved in the thermal water (2) is prevented.  
Brown teaches:
A geothermal source (figure 1) which includes a ground reservoir (1) where fluid is pumped in and out of the reservoir via wells (3 and 4). The system includes a heat exchanger (10) which receives the thermal water (via line 5) and heats a water which powers a turbine (column 5, lines 5-15). The fluid line (16) which returns the thermal water to the reservoir (1) further includes a pump (8), controller/control device (15) and flow sensor (14) which controls the flow of fluid (and by extension the discharge flow velocity column 5, lines 15-25) returned to the reservoir (1). The reference further teaches that the flow rate through the wells and the reservoirs is dependent on the energy demand from the system (column 3, lines 50-60) indicating that the rate of flow of thermal fluid through the reservoir is a results effective variable.
Regarding “a nozzle (4) for introducing CO2 into the thermal water (2)”:
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Weres includes a nozzle at the end of its fluid line 36 leading to the injection wells to control the flow of thermal fluid introduced into the injection wells. This is further evidenced by Japanese patent document JP H08327259 to Mochizuki which shows a nozzle 23 at the end of the fluid line (40) leading into the injection well (12) for supplying thermal fluid to the injection well.
Regarding “- a control device (5), adapted and configured to control a discharge flow velocity at which CO2 is discharged from the nozzle (4) and introduced into the thermal water (2) in such a way that the discharge flow velocity o is above a lower limit value which is selected in such a way that backflow of the thermal water (2) into the nozzle (4) is prevented, and o is below an upper limit value which is selected in such a way that strip- ping of CO2 dissolved in the thermal water (2) is prevented”:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weres to add a controller/control device to the pump (33) in Weres and a flow sensor to the fluid line (36) in Weres as taught by Brown for the purpose of controlling the flow/discharge velocity of the CO2 as part of the thermal fluid from system introduced into the  thermal fluid in the reservoir of Weres to control the amount of energy that can be generated by the system. As indicated above, the Brown reference teaches that controlling the flow of thermal fluid through the reservoir (and by extension the discharge velocity through the nozzle (see arguments above regarding the nozzle in Weres)) is a results effective variable since the flow can be increased or decreased based on the energy demands on the turbine system (increase the flow rate/discharge velocity to withdraw more heat from the reservoir and produce more energy at the turbine or reduce the flow rate/discharge velocity to decrease the flow rate to withdraw less heat from the reservoir and produce less energy at the turbine). This would also include keeping the discharge flow velocity from the nozzle low enough to fall within the limits described above if the energy demands from the system are low enough warranting a low flow rate and therefore low discharge rate.
Regarding claim 15:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 2 by Weres and Brown.

Regarding claim 16:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 by Weres and Brown.

Regarding claim 17:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 4 by Weres and Brown.

Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 5 by Weres and Brown.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weres applied to claim 1 above, and further in view of US patent number 5,685,362 to Brown and as evidenced by Japanese patent document JP H08327259 to Mochizuki et al. (Mochizuki)(see attached English language machine translation).
Regarding claim 8:
Weres discloses:
The method according to claim 7, wherein CO2 (CO2 within lines 42A and 42B) is discharged and introduced into the thermal water (brine portion 32 of thermal water within fluid line 10 is mixed with the CO2 from lines 42A and 42B) in the underground reservoir (3) in a gaseous state (CO2 in lines 42A and 42B is a gas-rich vapor; ¶0029) at a discharge flow velocity (inherent, the fluid within line 36 has a velocity due to the pump 33). 

Weres fails to disclose:
Wherein CO2 is discharged from a nozzle (4) wherein the discharge flow velocity 
- is above a lower limit value which is selected in such a way that backflow of the thermal water (2) into the nozzle (4) is prevented, and 
- is below an upper limit value which is selected in such a way that stripping of CO2 dissolved in the thermal water (2) is prevented.  
Regarding “Wherein CO2 is discharged from a nozzle (4) wherein the discharge flow velocity”:
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Weres includes a nozzle at the end of its fluid line 36 leading to the injection wells to control the flow of thermal fluid introduced into the injection wells. This is further evidenced by Japanese patent document JP H08327259 to Mochizuki which shows a nozzle 23 at the end of the fluid line (40) leading into the injection well (12) for supplying thermal fluid to the injection well.
Regarding “wherein the discharge flow velocity - is above a lower limit value which is selected in such a way that backflow of the thermal water (2) into the nozzle (4) is prevented, and - is below an upper limit value which is selected in such a way that stripping of CO2 dissolved in the thermal water (2) is prevented”:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weres to add a controller to the pump (33) in Weres and a flow sensor to the fluid line (36) in Weres as taught by Brown for the purpose of controlling the flow of thermal fluid into the reservoir of Weres to control the amount of energy that can be generated by the system. As indicated above, the Brown reference teaches that controlling the flow of thermal fluid through the reservoir (and by extension the discharge velocity through the nozzle (see arguments above regarding the nozzle in Weres)) is a results effective variable since the flow can be increased or decreased based on the energy demands on the turbine system (increase the flow rate/discharge velocity to withdraw more heat from the reservoir and produce more energy at the turbine or reduce the flow rate/discharge velocity to decrease the flow rate to withdraw less heat from the reservoir and produce less energy at the turbine). This would also include keeping the discharge flow velocity from the nozzle low enough to fall within the limits described above if the energy demands from the system are low enough warranting a low flow rate and therefore low discharge rate.
Regarding claim 9:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 2 by Weres and Brown.

Regarding claim 10:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 by Weres and Brown:

Regarding claim 11:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 4 by Weres and Brown.

Regarding claim 12:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 5 by Weres and Brown:

Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weres and Brown as applied to claims 1, 8 and 14 above, and further in view of US patent application publication number 2017/0248333 to Varley et al. (Varley).
Regarding claim 6:
Weres and brown fail to disclose:
The method according to claim 1, wherein the discharge flow velocity is con- trolled using the Langelier index of the thermal water (2) as controlled variable.  
Varley teaches:
	A geothermal heating and cooling system (figure 1a-1b) that includes a thermal water line (12) that is supplied to heat exchangers (24). Further, the system includes a monitoring component/step (figure 6, element 620) that determines the integrity of the thermal water before it is returned to a water source (¶0056). The monitoring component analyzes several values including the Langelier index (¶0058) to make the determination if the water is of sufficient quality to be returned to the water source.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weres to further include a monitoring component for the thermal water and a determination step including analyzing the Langelier index as taught by Varley for the purpose of determining the water quality of the thermal water before returning it to the reservoir and preventing the thermal water from being returned if it is of a low quality.
Regarding claim 13:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 6 by Weres, Brown and Varley.

Regarding claim 19:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 6 by Weres, Brown and Varley.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent number 3,982,592 to Hamrick et al. (see the nozzle 49 in figure 1), US patent number 4,211,613 to Meckler (see nozzle 10 in figure 1) and US patent application publication number 2013/0043678 to Saar et al. (see the CO2 gas within reservoir 122 as shown in figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746